Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6, filed 8/25/2021, with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant's arguments to the amended claims, see pages 6-12, filed 8/25/2021 have been fully considered but they are not persuasive. Applicant’s argument that the amendments made to claims 1 and 9 put them and all remaining claims that directly or indirectly depend from claim 1 in condition for allowance is respectfully disagreed with by the Examiner. Examiner notes amendments made to Claims 1 and 9 do not overcome the prior art used. 
Regarding Applicant’s arguments to Heydenreich that it does not disclose the limitation of amended claim 1 of three aligning projections for meeting a door covering are provided on the support part, distributed to the side of the handle on the circumference: the placement of the insertion channel (9) and either of its projections to the left and right helps to align support part (3) with door shell (5). Google’s definition of align (via oxford languages) is to “put (things) into correct or appropriate relative positions”. The aligning projections on either side of insertion channel (9) positions support part (3) relative to door shell (5) therefore meeting this definition.
In response to applicant's argument that it would not be obvious to combine Purwin with Heydenreich, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Examiner is using Purwin 
Examiner notes that applicant is arguing the layers each of the references has (Heydenreich and Purwin) however nothing about the number of layers is claimed in amended claim 1. At most applicant has 2 layers, the support part and the fixing plate, however the term comprising is used, and therefore the limitation is open to having 2 or more layers.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Heydenreich DE 102008035059 A1, in view of Purwin DE 102012221228 A1.
Regarding Claim 1, Heydenreich teaches: A vehicle door for a motor vehicle having an external handle unit comprising: a support part (3) and a handle (1), wherein the support part is fixed from inside a door shell (5) and the door shell has a through-hole (P009, L6) for the handle, a plurality of compensating elements (11) for compensating tolerance in three axes (X-Y-Z) between the support part and the door shell, wherein the plurality of compensating elements is arranged on a circumference of the support part (Fig 1, on either side of support part (3)), a 
Regarding Claim 2, Heydenreich, in view of Purwin, teaches:  All of the claimed limitations of Claim 1. Heydenreich doesn’t teach the plurality of compensating elements including three or four compensating elements. While Heydenreich teaches only two compensating elements instead of three or four, this simple duplication of parts does not add patentable significance and does not constitute a new or novel idea. Therefore it would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add two more compensating elements to either side to provide a more secure mounting of the support part (3) to the fixing part (4). See MPEP Section 2144.04 VI B.
Regarding Claim 3, Heydenreich, in view of Purwin, teaches: The vehicle door according to claim 1, wherein the female threads on the fixing plate are formed by attached screw nuts or threaded sleeves (See Annotated Fig 1, screw nuts are on screw end facing (5)).
Regarding Claim 4, Heydenreich, in view of Purwin, teaches: All of the limitations claimed in claim 3. Heydenreich doesn’t teach the screw nuts being welded to the fixing plate. While the screw nuts aren’t welded to the fixing plate in the screw and nut engagement in Heydenreich, it would be obvious for one skilled in the art before the effective filing date of the claimed invention that welding the nuts to the plate making it one piece would allow for ease in installation.
Regarding Claim 6, Heydenreich, in view of Purwin, teaches: The vehicle door according to claim 1, wherein the through-hole in the door shell corresponds to the outer contour of the handle with a constant narrow gap (Fig 1, gap between handle (1) and edge (6) of through hole). While Heydenreich doesn’t specify the gap being about 0.5- 1 mm, it is within the level of ordinary skill in the art to use any optimal range in order to assure proper fit/function (See MPEP 2144.05 II A).
Regarding Claim 7, Heydenreich, in view of Purwin, teaches: The vehicle door according to claim 1, wherein the through-hole in the fixing plate corresponds to the outer contour of the handle (Fig 1, gap between sides of fixing plate (4) is large enough for handle contour (1)) with a constant gap. While Heydenreich doesn’t teach the gap being about 3 mm to 10 mm, it is within the level of ordinary skill in the art to use any optimal range in order to assure proper fit/function. (See MPEP 2144.05 II A)
Regarding Claim 11, Heydenreich, in view of Purwin, teaches: A motor vehicle comprising at least one vehicle door (P001, L1) according to claim 1.
Claim 9 is are rejected under 35 U.S.C. 103 as being unpatentable over Heydenreich DE 102008035059 A1, in view of Smart US 20150233154.
Regarding Claim 9, Heydenreich does not explicitly disclose a method for mounting an external door handle unit on a vehicle door as claimed. However, Heydenreich is fully capable of performing the method for mounting given the structure as claimed in claim 1 and further discussed below: 
- providing the vehicle door with a through hole in a door shell and the external handle unit with a handle, a fixing plate with female threads, and compensating elements including fixing screws, structure would be fully capable of performing this method without modification.
Providing three aligning projections on a support part fixed from inside said door shell, said projections distributed to the side of the handle on the circumference, said projections meet a door covering, structure would be fully capable of performing this method without modification.
- inserting the handle of the external handle unit from the interior side of the door through a through-hole in the fixing plate and the through-hole in the door shell, structure would be fully capable of performing this method without modification
- engaging the fixing screws of the compensating elements with the female threads on the fixing plate, structure is fully capable of performing this method without modification.
 - tightening the fixing screws, structure is fully capable of performing this method without modification.
Regarding Claim 10, Heydenreich teaches: The method according to claim 9. Heydenreich, does not teach a door lock which is mechanically connected to the external handle unit via a Bowden cable, prior to mounting the external handle unit, is attached to the vehicle door and the Bowden cable is suspended. Smart teaches that it is known in the art to connect an external handle to a door lock via a Bowden cable (Smart: P008 L3-L4; Fig 8, Bowden cable (74) is suspended). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the external handle unit taught by Heydenreich to connect a door lock to the handle via a Bowden cable prior to mounting as taught by Smart, to provide a mechanical backup for releasing the door in case the electronic switch attached to the handle in Heydenreich breaks or loses power.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER F CALLAHAN whose telephone number is (571)272-5847.  The examiner can normally be reached on Mon through Thur 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/C.C./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675